Citation Nr: 1520968	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO. 13-23 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

Entitlement to service connection for coronary artery disease (CAD) with stent placement, including as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel






INTRODUCTION

The Veteran had active service from January 1975 to June 1995. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 


FINDING OF FACT

The Veteran's CAD with stent placement is proximately due to the Veteran's service-connected hypertension.


CONCLUSION OF LAW

The criteria are met for entitlement to service connection for coronary artery disease (CAD) with stent placement. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326, 3.327, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide. Also, ideally, this notice should precede the initial adjudication of the claim. To this end, prior to adjudication of the Veteran's claim, a letter dated in July 2012 fully satisfied these duty to notify provisions. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

The Board also concludes VA's duty to assist has been satisfied. The Veteran's service treatment records (STRs), private medical records, post-service treatment records, including his VA treatment records, and VA examination reports are all in the file. He has not identified any additional private or other treatment records that she wants VA to obtain.

In response to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination and opinion are required when there is: (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred that would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, but (4) insufficient evidence to decide the case. The Veteran received a VA examination and the resulting VA opinion, based on review of the claims file and supported by rationale, and including consideration of pertinent clinical findings and the Veteran's lay statements, is adequate to decide the claim herein

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claims, the Board finds that any such failure is harmless, i.e., nonprejudicial. See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless); see also Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that lack of prejudicial harm with regard to notice errors may be shown, in pertinent part, that any defect was cured by actual knowledge on the part of the claimant or that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim).

Service Connection

Service connection is granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service in the line of duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation, i.e., "nexus", between the disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his or her current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran, and the Veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Reasonable doubt concerning any matter material to the determination is resolved in a veteran's favor. 38 C.F.R. § 3.102. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran was diagnosed with coronary artery disease in November 2004 at which time he had a stent implanted. 

In a December 2013 statement, the Veteran's private treating cardiologist since 2004, Dr. H.A., M.D., stated that although there are many risk factors that contribute to heart disease, there are two major factors that impacted the Veteran's heart; untreated high blood pressure and untreated high cholesterol. More importantly, the VA examiner who examined the Veteran in August 2012 identified hypertension as a likely cause, in part, of the Veteran's CAD. He stated that hypertension is certainly a contributing factor to the development of CAD as it is clearly recognized as a significant risk factor for the same. He noted that the Veteran had four risk factors for the development of CAD including hyperlipidemia, hypertension, progressive aging and a 30 pack year history of smoking. 

Although the record contains an August 2012 VA medical examination with an etiological opinion pertaining to the Veteran's claim for service connection for CAD, the examiner merely opined that there was no evidence that the Veteran's CAD was incurred during any period of active duty service as the Veteran's claim at the time was for direct service connection and service connection for hypertension had not yet been established. Moreover, as discussed above, the examiner indicated that a likely cause, in part, of the Veteran's CAD was his hypertension. 

In light of the RO's decision to grant service connection for hypertension and the opinions of both the VA examiner and Dr. H.A. that the Veteran's hypertension was a significant contributing factor to his development of CAD, and giving the Veteran the benefit of every reasonable doubt, the Board finds that the criteria for service connection for CAD as secondary to service-connected hypertension have been met. 
38 C.F.R. § 3.310 (2014).


ORDER

Entitlement to service connection for CAD secondary to service-connected hypertension is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


